Case 1:19-cv-01853-SAG Document 83-6 Filed 07/23/21 Page 1 of 3




      Exhibit 38
                     Case 1:19-cv-01853-SAG Document 83-6 Filed 07/23/21 Page 2 of 3
           From: Jamie Klarman <james.klarman@maryland.gov>
              To: Beckie Carbaugh
         Subject: Re: Notice concerning application status for Nonpublic Textbook and Technology
                  program
            Date: Tue, 20 Feb 2018 14:05:19 -0500
    Attachments: Enforcing_Nondiscrimination_and_Reimbursement_Memo_01-04-18_(1).docx
   Inline-Images: changingMD.png; image.png


Attached is a memo from our legal counsel. Please see page 2. The memo speaks to the requirements of BOOST, which is a separate
program for nonpublic schools, but the non-discrimination requirements for BOOST are the same as those for the Textbook and
Technology program and so the explanation also pertains to the Textbook and Technology program.

Please give me a call with any questions or if you feel we are misreading this statement.

Thanks,
Jamie


From page 15 of your handbook:




On Tue, Feb 20, 2018 at 7:34 AM, Beckie Carbaugh                                               wrote:
 Hi Jamie,

  Thank you for you letter. Could you please let us know what wording in our handbook specifically
  discriminates "student
  admissions on the basis of race, color, national origin, or sexual orientation,”?

  Beckie Carbaugh



  On Wed, Feb 14, 2018 at 2:42 PM, Jamie Klarman <james.klarman@maryland.gov> wrote:
     Please see attached letter.

     --
                                                    Jamie Klarman

                                                    Nonpublic Schools Program
                                                    Coordinator

                                                    Maryland State Dept. of Education
                                                    Division of Business Services

                                                    200 W. Baltimore Street



                                                                                                BETHEL DEFENDANTS1038.001
                     Case 1:19-cv-01853-SAG Document 83-6 Filed 07/23/21 Page 3 of 3
                                         Baltimore, Maryland 21201

                                                   james.klarman@maryland.gov
                                                   410-767-0141 (office)

                                                   Click here to complete a three
                                                   question customer experience
                                                   survey




     --
     Childhood should be a journey...not a race.
      - Robert L. Johnson




--
                                              Jamie Klarman

                                              Nonpublic Schools Program
                                              Coordinator

                                              Maryland State Dept. of Education
                                              Division of Business Services

                                              200 W. Baltimore Street

                                              Baltimore, Maryland 21201

                                              james.klarman@maryland.gov
                                              410-767-0141 (office)

                                              Click here to complete a three
                                              question customer experience
                                              survey




                                                                                    BETHEL DEFENDANTS1038.002
